Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 05, 2022 has been entered.
                                                   Status of Application
2.  Claims 1, 3-11 and 13-29 are pending under examination. Claims 2 and 12 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons.
Response to Arguments:
3. The rejection of claims under 35 USC 112 first paragraph has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 103 as being unpatentable over Templeton has been withdrawn in view of the amendment.
                                                     Claim Objections
5.    Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
   Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.  Claims 1, 3-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duarte et al. (J Chromatography, Vol. 1164, p. 105-112, 2007) in view of Blanche et al. (WO 2006/029908).
    Duarte et al. teach a method of claim 1, 3-7, 9-11,  13-16, 18-19,  for detecting a nucleic acid (DNA) in a sample comprising 
(a) obtaining the sample comprising a recombinant protein (vaccine) and a flocculant (PEI) wherein the recombinant protein is an antibody or an antibody fragment (page 107, paragraphs under 2.4-2.5);
b) removing the flocculant by treating the sample with about 0.05% -about 1.0% sodium dodecyl sulfate (SDS) and about 0.1mM to about 100mM sodium hydroxide and separating flocculant from the nucleic acid (paragraphs under 2.3-2.8.2 on page 106-108 indicating mixing peglated PEI with E.coli lysate  prepared from alkaline lysis in section 2.3 and separation of PEI by electrophoresis).
c) detecting the nucleic acid in the sample (page 107, paragraph 3 under 2.8.1.-2.9).
              However, Duarte et al. did not specifically teach amplifying at least apportion of the nucleic acid to detect the nucleic acid in the sample.
          Blanche et al. teach a method of claims 1, 3-11, 13-19, for detecting a nucleic acid in a sample comprising plasmid DNA, wherein Blanche et al. teach lysing the sample using flocculant, treating the sample with SDS and adjusting the pH to separate plasmid DNA and amplifying the plasmid DNA to detect the nucleic acid.(page 17, line 3-12, page 49-51, example 4-5, page 24, line 12-34, page 25, line 1-29).
       It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Duarte et al. with PCR amplification detection of nucleic acid as taught by Blanche et al. to improve the sensitivity of the detection. The ordinary person skilled in the art would have motivated to combine the method of Duarte et al. with PCR as taught by Blanche et al. and have a reasonable expectation of success that the combination would improve the detection of a nucleic acid in a sample because both the reference teach separating plasmid DNA in a sample comprising recombinant protein wherein Blanche et al. explicitly PCR amplification to detect plasmid DNA in the sample that result in qualitative and quantitative detection of a nucleic acid in a sample (page 50, line 11-28) and such a modification is considered obvious over the cited prior art. Further, As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions (concentrations of the reagent components) of a claim are disclosed in the prior art (Duarte et al. and Blanche et al), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of concentrations of the reagents performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
   B.  Claims 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Duarte et al.  (J Chromatography, Vol. 1164, p. 105-112, 2007) in view of Fox et al. (US 2005/0032700).
Duarte et al. teach a method of claim 1-7, 9-11,  13-16, 18-19,  for detecting a nucleic acid (DNA) in a sample comprising 
(a) obtaining the sample comprising a recombinant protein (vaccine) and a flocculant (PEI) wherein the recombinant protein is an antibody or an antibody fragment (page 107, paragraphs under 2.4-2.5);
b) removing the flocculant by treating the sample with about 0.05% -about 1.0% sodium dodecyl sulfate (SDS) and about 0.1mM to about 100mM sodium hydroxide and separating flocculant from the nucleic acid (paragraphs under 2.3-2.8.2 on page 106-108 indicating mixing peglated PEI with E.coli lysate  prepared from alkaline lysis in section 2.3 and separation of PEI by electrophoresis).
c) detecting the nucleic acid in the sample (page 107, paragraph 3 under 2.8.1.-2.9).
          However, Duarte et al. did not specifically teach use of sarkosyl detergent and heparin to remove flocculant and amplifying at least apportion of the nucleic acid to detect the nucleic acid in the sample.
         Fox et al. teach a method of claims 20-29, for detecting a nucleic acid in a sample comprising recombinant protein, wherein the method comprises sue of heparin and sarkosyl detergent to remove flocculants or contaminants and detecting the DNA by PCR amplification (para 0103-0109, 0129, 0326).
         It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Duarte et al. with sarkosyl detergent, heparin for separating DNA and PCR amplification detection of nucleic acid as taught by Fox et al. to improve the sensitivity of the detection. The ordinary person skilled in the art would have motivated to combine the method of Duarte et al. with the method as taught by Fox et al. and have a reasonable expectation of success that the combination would improve the detection of a nucleic acid in a sample because both the reference teach separating plasmid DNA in a sample comprising recombinant protein wherein Fox et al. explicitly taught use of sarkosyl (equivalent to SDS detergent) and heparin to separate DNA from the contaminants and  PCR amplification to detect plasmid DNA in the sample that result in qualitative and quantitative detection of a nucleic acid in a sample (page 50, line 11-28) and such a modification is considered obvious over the cited prior art. Further, As noted in In re Aller, 105 USPQ 233 at 235,More particularly, where the general conditions (concentrations of the reagent components) of a claim are disclosed in the prior art (Duarte et al. and Fox et al), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of concentrations of the reagents performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
                                           Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637